                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:18-CR-519-D
                                 No. 5:20-CV-342-D


DOMINIQUE WILLIAMS,                     )
                                        )
                        Petitioner,     )
                                        )
                 v.                     )                       ORDER
                                        )
UNITED .STATES OF A1vIBRICA,            )
                                        )
                       Respondent.      )


       On December 21, 2020, Dominique Williams moved to extend time to respond to and for

a copy of the government's motion to dismiss his motion to vacate under 28 U.S.C. § 2255. The

motion [D.E. 67] is GRANTED in part. Williams has until February 26, 2021, to file a response to

the government's motion to dismiss. To the extent the motion could be construed as a motion to

obtain documents withqut charge, the motion is DENIED.

       SO ORDERED. This ...lL day of January 2021.



                                                       JSC.DEVERID
                                                       United States District Judge




           Case 5:18-cr-00519-D Document 68 Filed 01/21/21 Page 1 of 1
